UNITED STATES COURT OF APPEALS FOR THE SEVENTH CIRCUIT



Everett McKinley Dirksen United States Courthouse                     Office of the Clerk
        Room 2722 - 219 S. Dearborn Street                           Phone: (312) 435-5850
             Chicago, Illinois 60604                                 www.ca7.uscourts.gov




                                                    FINAL JUDGMENT


 October 21, 2010



 BEFORE:                     FRANK H. EASTERBROOK, Chief Judge
                            JOEL M. FLAUM, Circuit Judge
                            MICHAEL S. KANNE, Circuit Judge


                                         UNITED STATES OF AMERICA,
                                         Plaintiff - Appellee

 No.: 10-1458                            v.

                                         SASHA M. DENNIS,
                                         Defendant - Appellant

 Originating Case Information:

 District Court No: 3:04-cr-00112-bbc-2
 Western District of Wisconsin
 District Judge Barbara B. Crabb



The appeal is DISMISSED in accordance with the decision of this court entered on this
date.




 form name: c7_FinalJudgment (form ID: 132)
          UNITED STATES COURT OF APPEALS FOR THE SEVENTH CIRCUIT



Everett McKinley Dirksen United States Courthouse                     Office of the Clerk
        Room 2722 - 219 S. Dearborn Street                           Phone: (312) 435-5850
             Chicago, Illinois 60604                                 www.ca7.uscourts.gov




                                                    FINAL JUDGMENT


 October 21, 2010



 BEFORE:                     FRANK H. EASTERBROOK, Chief Judge
                            JOEL M. FLAUM, Circuit Judge
                            MICHAEL S. KANNE, Circuit Judge


                                         UNITED STATES OF AMERICA,
                                         Plaintiff - Appellee

 No.: 10-1458                            v.

                                         SASHA M. DENNIS,
                                         Defendant - Appellant

 Originating Case Information:

 District Court No: 3:04-cr-00112-bbc-2
 Western District of Wisconsin
 District Judge Barbara B. Crabb



The appeal is DISMISSED in accordance with the decision of this court entered on this
date.




 form name: c7_FinalJudgment (form ID: 132)
          UNITED STATES COURT OF APPEALS FOR THE SEVENTH CIRCUIT



Everett McKinley Dirksen United States Courthouse                     Office of the Clerk
        Room 2722 - 219 S. Dearborn Street                           Phone: (312) 435-5850
             Chicago, Illinois 60604                                 www.ca7.uscourts.gov




                                                    FINAL JUDGMENT


 October 21, 2010



 BEFORE:                     FRANK H. EASTERBROOK, Chief Judge
                            JOEL M. FLAUM, Circuit Judge
                            MICHAEL S. KANNE, Circuit Judge


                                         UNITED STATES OF AMERICA,
                                         Plaintiff - Appellee

 No.: 10-1458                            v.

                                         SASHA M. DENNIS,
                                         Defendant - Appellant

 Originating Case Information:

 District Court No: 3:04-cr-00112-bbc-2
 Western District of Wisconsin
 District Judge Barbara B. Crabb



The appeal is DISMISSED in accordance with the decision of this court entered on this
date.




 form name: c7_FinalJudgment (form ID: 132)
          UNITED STATES COURT OF APPEALS FOR THE SEVENTH CIRCUIT



Everett McKinley Dirksen United States Courthouse                     Office of the Clerk
        Room 2722 - 219 S. Dearborn Street                           Phone: (312) 435-5850
             Chicago, Illinois 60604                                 www.ca7.uscourts.gov




                                                    FINAL JUDGMENT


 October 21, 2010



 BEFORE:                     FRANK H. EASTERBROOK, Chief Judge
                            JOEL M. FLAUM, Circuit Judge
                            MICHAEL S. KANNE, Circuit Judge


                                         UNITED STATES OF AMERICA,
                                         Plaintiff - Appellee

 No.: 10-1458                            v.

                                         SASHA M. DENNIS,
                                         Defendant - Appellant

 Originating Case Information:

 District Court No: 3:04-cr-00112-bbc-2
 Western District of Wisconsin
 District Judge Barbara B. Crabb



The appeal is DISMISSED in accordance with the decision of this court entered on this
date.




 form name: c7_FinalJudgment (form ID: 132)
          UNITED STATES COURT OF APPEALS FOR THE SEVENTH CIRCUIT



Everett McKinley Dirksen United States Courthouse                     Office of the Clerk
        Room 2722 - 219 S. Dearborn Street                           Phone: (312) 435-5850
             Chicago, Illinois 60604                                 www.ca7.uscourts.gov




                                                    FINAL JUDGMENT


 October 21, 2010



 BEFORE:                     FRANK H. EASTERBROOK, Chief Judge
                            JOEL M. FLAUM, Circuit Judge
                            MICHAEL S. KANNE, Circuit Judge


                                         UNITED STATES OF AMERICA,
                                         Plaintiff - Appellee

 No.: 10-1458                            v.

                                         SASHA M. DENNIS,
                                         Defendant - Appellant

 Originating Case Information:

 District Court No: 3:04-cr-00112-bbc-2
 Western District of Wisconsin
 District Judge Barbara B. Crabb



The appeal is DISMISSED in accordance with the decision of this court entered on this
date.




 form name: c7_FinalJudgment (form ID: 132)